        Case 2:20-cr-00290-GMN-BNW Document 35
                                            34 Filed 01/19/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MONIQUE KIRTLEY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Monique_Kirtley@fd.org
 6
 7   Attorney for Dustin Mitchell

 8
                                  UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:20-CR-290-GMN-BNW

12                   Plaintiff,                               STIPULATION TO CONTINUE
                                                                REVOCATION HEARING
13           v.
                                                                    (Fourth Request)
14   DUSTIN MITCHELL,

15                   Defendant.

16
17           IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Daniel E. Clarkson, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Monique Kirtley, Assistant Federal Public Defender, counsel for Dustin Mitchell, that the
21   Revocation Hearing currently scheduled on January 20, 2020 at 2:00 pm, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than one week.
23           This Stipulation is entered into for the following reasons:
24           1.      The defendant has reached out to two inpatient drug treatment facilities and is
25   still waiting to hear back from the facilities.
26
        Case 2:20-cr-00290-GMN-BNW Document 35
                                            34 Filed 01/19/21 Page 2 of 3




 1          2.     Defense counsel requests additional time to allow Mr. Mitchell’s acceptance into
 2   an inpatient drug treatment program.
 3          3.     Mr. Mitchell is at liberty and agrees with the need for the continuance.
 4          4.     AUSA Daniel Clarkson is agreeable to the continuance.
 5          This is the fourth request for a continuance of the revocation hearing.
 6          DATED this 19th day of January, 2021.
 7
 8    RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
      Federal Public Defender                        United States Attorney
 9
10        /s/ Monique Kirtley                           /s/ Daniel E. Clarkson
      By_____________________________                By_____________________________
11    MONIQUE KIRTLEY                                DANIEL E. CLARKSON
      Assistant Federal Public Defender              Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
        Case 2:20-cr-00290-GMN-BNW Document 35
                                            34 Filed 01/19/21 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:20-CR-290-GMN-BNW
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     DUSTIN MITCHELL,
 7
                    Defendant.
 8
 9
10        IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for
                                                                             2/24/2021
     Wednesday, January 20 , 2021 at 2:00 p.m., be vacated and continued to ________________
11
12   at the hour of ___:___ __.m.; or to a time and date convenient to the court.
                     10:00 a.m.

13          DATED this ___
                       20 day of January, 2021.
                       19

14
15
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
